Case 1:20-cv-00675-KBJ Document 5 Filed 03/10/20 Page 1 of 2
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

 

American Federation of Labor and Congress of Industrial Organizations

 

Plaintiff
VS. Case No.: 1:20-cv-00675
National Labor Relations Board
Defendant
AFFIDAVIT OF SERVICE

 

I, Arsalan Memon, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Civil Cover Sheet, Complaint for Declaratory and Injunctive
Relief, Plaintiffs Motion for a Preliminary Injunction, Memorandum of Law in Support of Plaintiffs Motion for a Preliminary
Injunction, Declaration of Christian Sweeney, and Proposed Order in the above entitled case.

That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 03/10/2020 at 11:28 AM, I served Attorney General of the United States at 950 Pennsylvania Avenue, NW, Washington,
DC 20530 with the Summons, Civil Cover Sheet, Complaint for Declaratory and Injunctive Relief, Plaintiff's Motion for a
Preliminary Injunction, Memorandum of Law in Support of Plaintiffs Motion for a Preliminary Injunction, Declaration of
Christian Sweeney, and Proposed Order by serving Gabrielle Henderson, Agent, authorized to accept service on behalf of the
United States Attorney General.

Gabrielle Henderson is described herein as:

Gender: Female Race/Skin: Black Age: 30 Weight: 160 Height: 5'4" Hair: Black Glasses: No

I declare under penalty of perjury that this information is true and correct.

f

2} | D}a0 a 0

Executed On

 

 

 

Client Ref Number:1-643
Job #: 1575975

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
Case 1:20-cv-00675-KBJ Document5 Filed 03/10/20 Page 2 of 2

AO 440 (Rev. 06/12; DC 3/15) Summons ina Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

AMERICAN FEDERATION OF LABOR AND
CONGRESS OF INDUSTRIAL ORGANIZATIONS
ee sons nine

v. Civil Action No. 20-cv-00675-KBJ

NATIONAL LABOR RELATIONS BOARD

Defendant(s)

ee Oe ea a a as aS ae ae as

SUMMONS IN A CIVIL ACTION

To: (eyendant’s name and address)
Attorney General of the United States
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Leon Dayan

Bredhoff & Kaiser, P.L.L.C.
805 Fifteenth St. NW, Ste. 1000
Washington, D.C. 20005

(202 )-842-2600
Idayan@bredhoff.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

ANGELA D. CAESAR, CLERK OF COURT

Date: 3/9/2020

/s/ Anson Hopkins
Signature of Clerk or Deputy Clerk

 
